DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       

Formal Matters
Applicant’s amendment and response filed 6/25/2021, which amended claim 1 and cancelled claims 10 and 12, has been entered.  Claims 1-9, 11 and 13-27 are pending.  Claims 2 and 25 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 1, 3-9, 11, 13-24, 26 and 27 have been examined on the merits.  References not included with this Office Action can be found in a prior Action.

Claim Rejections - Withdrawn

The rejection of claims 10 and 12 under 35 U.S.C. § 103 as being unpatentable over Foody ‘475 (U.S. PGPUB 2006/0068475; 2006), further in view of Foody ‘934 (U.S. PGPUB 2005/0244934; 2005) and Penttila (U.S. PGPUB 2008/0044877; 2008) has been withdrawn in view of the cancellation of these claims.
The provisional rejection of claims 10 and 12 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7 and 20-22 of co-pending Application No. 15/550,582 has been withdrawn in view of the cancellation of these claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1 and 3-9, 11, 13-24, 26 and 27 remain rejected under 35 U.S.C. § 103 as being unpatentable over Foody et al. (U.S. PGPUB 2006/0068475; 2006; “Foody ‘475”), further in view of Foody et al. (U.S. PGPUB 2005/0244934; 2005; “Foody ‘934”) and Penttila (U.S. PGPUB 2008/0044877; 2008).
Regarding claim 1, step (i), and claim 9, Foody ‘475 teaches a method for producing ethanol (a fermentation product) from a lignocellulosic feedstock (e.g., any type of biomass comprising cellulose such as non-woody plant biomass, agricultural wastes, forestry residues and sugar-processing residues; paragraphs 3, 4, 49 and 50) where the feedstock is soaked in an aqueous solution to produce a soaked feedstock (i.e., the feedstock can be soaked in water or steamed to pre-wet the feedstock; paragraphs 3-6, 35, 39, 57, 65 and 73; claims 1, 4, 6, 10, 13 and 15).  Foody ‘475 teaches that the soaking may be done prior to pretreatment (paragraph 57).  Foody ‘475 teaches that soaking the feedstock may help promote better penetration of the acid and the high-pressure steam subsequently added to the feedstock (paragraph 57).  For claim 1, step (ii), Foody ‘475 also teaches that the soaked feedstock can be drained of excess water (i.e., partially dewatered) to produce a partially dewatered feedstock (paragraph 57).  
Regarding claim 1, step (iii), claims 20 and 21, Foody ‘475 teaches that the feedstock is then subjected to steam and acid for a time and temperature sufficient to hydrolyze hemicellulose and increase accessibility of the cellulose to digestion by cellulase enzymes (paragraphs 42 and 58; claims 1 and 9).  Foody ‘475 teaches acid is added to the feedstock, where the acid used in the method may be any suitable acid known in the art (e.g., sulfuric acid, sulfurous acid, sulfur dioxide or a combination thereof; paragraph 58, claims 1, 7, 10 and 16). The amount of acid added may be any amount sufficient to provide a good pretreatment  of the feedstock at the chosen pretreatment  temperature (e.g., the acid loading may be about 0% to about 12% by weight on the 
Regarding claims 1, step (i), 3, 4, 23 and 24, in view of the above, since Foody ‘475 teaches the acid may be any suitable acid known in the art (e.g., sulfuric acid, sulfurous acid, sulfur dioxide or a combination thereof) and that the acid may be added prior to the addition or injection of steam (paragraphs 58 and 59), the addition of an aqueous solution of sulfuric acid, sulfurous acid, sulfur dioxide or a combination thereof into the reactor would soak the lignocellulosic feedstock prior to the addition of steam and heat (i.e., initiation of the pretreatment  hydrolysis reaction) which provides and additional yet alternative teaching of soaking the feedstock with the acid during the soaking step. 
Regarding claim 1, steps (iii) and (iv), Foody ‘475 teaches that the lignocellulosic feedstock within the reactor is at least about 30 to about 60% solids (paragraph 51).  
Regarding claim 1, step (iii), Foody ‘475 teaches once the feedstock is in the reactor, the reactor is sealed, a vacuum is pulled and acid is added (paragraph 58).  Saturated steam is also added to the reactor, where as noted above, the acid and steam may be added in any order that is suitable (paragraph 59).  The reactor is maintained at a temperature and pH for a length of time sufficient to hydrolyze a portion of the hemicellulose to xylose and to increase the digestibility of the cellulose by cellulase enzymes (paragraph 60).  Foody ‘475 teaches the above increases the digestibility of the cellulose in the feedstock by cellulase enzymes, which convert the cellulose to glucose (paragraph 42).

Regarding instant claim 1, step (iv), it is noted that the pretreated feedstock is processed, where there is limited washing and dilution of the pretreated feedstock composition, thus creating a processed pretreated feedstock composition.  The concentration of dissolved solids in the processed pretreated feedstock composition is at least about 50% of the concentration of dissolved solids in the preceding pretreated feedstock composition produced in step (iii).  Subsequently, the above processed 
With regard to the wherein clause in claim 1 step (iv) concerning limiting washing and dilution of the pretreated feedstock composition (where the dissolved solids in the processed pretreated feedstock composition is at least about 50%), Foody ‘475 teaches that once the desired pretreatment reaction time has elapsed, the pretreatment reaction may be terminated by opening the reactor, which releases the steam pressure and rapidly cools the reactor contents, where the pretreated material may then be removed from the reactor by any appropriate means known in the art (e.g., conveying, exploding, dropping, or slurrying; paragraph 64).  
Further, in view of the post pretreatment methods of conveying or dropping the pretreated feedstock composition, Foody ‘475 teaches additional elements (i.e., slurry adjustment, temperature and pH adjustment) that in view of the term “may” are interpreted as optional elements.  Foody ‘475 then teaches that as familiar to those skilled in the art, enzymatic hydrolysis is then carried out using cellulase enzymes, with the pH and temperature of the hydrolysis chosen so as to be compatible with the enzyme, and could somewhat vary (paragraph 70).  
In view of the above, with regard to claim 1 step (iv) and claims 17 and 18, Foody ‘475 teaches that following pre-treatment, the pre-treated material is not further washed or diluted (i.e., washing or dilution of the pretreated feedstock composition is limited since no additional water is added to the composition prior to enzymatic hydrolysis).  That is, Foody ‘475 is interpreted where there is no separation step or washing step between the 
With regard to the amount of dissolved solids in the processed pretreated feedstock composition of claim 1 step (iv) and claims 13-16 and 22, Foody ‘475 teaches that the lignocellulosic feedstock within the reactor is at about 60% solids (paragraph 51).  Further, Foody ‘475 teaches that after pretreatment, the pretreated material may be a slurry at a solids concentration of about 20% (paragraph 67).  In view of the above where no additional liquid is washing or diluting the composition, 80% of the initial amount of solids material that is subsequently pretreated is dissolved solids, which would be approximately 48% solids (i.e., if there is 20% solids post treatment (12% of the original solids material), the remaining 80% that is sent to the enzymatic hydrolysis will be dissolved solids in the slurry which will be 48% solids of the original material which will be dissolved solids present in the slurry.  
Additionally it is also noted that in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
Further, as noted in MPEP § 2144.05(II)(A), generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Foody ‘475 also teaches that cellulase enzymes are added to the enzymatic hydrolysis slurry, where the process can be carried out with any type of cellulase enzymes, regardless of their source (paragraph 70).  Foody ‘475 also teaches that the cellulase enzyme dosage added to the enzymatic hydrolysis slurry is chosen to achieve 
Regarding claim 1, steps (v) and (vi), Foody ‘475 teaches that enzymatic hydrolysis continues for about 24 to about 250 hours, or any amount of time there between, depending on the degree of conversion desired where the resulting enzymatic hydrolysis slurry is an aqueous solution of glucose and xylose with lignin and other unconverted, suspended solids (paragraph 73).  The sugars are fermented to ethanol by yeast (paragraph 73).
Regarding claim 26, Foody ‘475 teaches that the cellulase enzyme dosage added to the slurry is chosen to achieve a sufficiently high level of cellulose conversion (e.g., an appropriate cellulase dosage can be about 5.0 to about 50.0 Filter Paper Units (FPU or IU) per gram of cellulose, or any amount there between, where FPU is a standard measurement familiar to those skilled in the art and is defined and measured according to Ghose (1987, Pure and Appl. Chem. 59:257-268)) (paragraph 72).  In view of Applicant utilizing the same FPU as a standard of measurement for cellulase amount where Applicant teaches the cellulase dosage is between about 1.0 and about 40.0 FPU per gram of cellulose within the original specification (paragraph 69), and Foody ‘475 teaches FPU range that encompasses Applicant’s cellulase FPU range, Foody ‘475 teaches the same amount of cellulose dosage as claimed.
With regard to claim 1, step (iv), claims 13, 14 and 22, in view of MPEP §§ 2144.05(I) and  2144.05(II)(A), if the concentration of the dissolved solids is critical or further limiting, Foody ‘475 does not explicitly teach the concentration of the dissolved solids in the pretreated composition that is utilized in claim 1, step (iv).

Further with regard to claim 19, Foody ‘475 does not teach that the dewatered aqueous solution from the soaking step is reused within the process.
Foody ‘934 teaches methods for processing lignocellulosic feedstocks to produce ethanol (paragraphs 10, 45, 56, 74 and 117).  Foody ‘934 teaches that the lignocellulosic feedstock (i.e., any type of plant biomass such as non-woody plant biomass, cultivated crops, agricultural residues and cellulosic waste material; paragraph 84) 
Regarding claim 1, step (iv), and claims 13, 14 and 22, Foody ‘934 teaches that pretreatment increases the susceptibility of the lignocellulosic feedstock to hydrolysis by cellulase enzymes (paragraph 106).  The pretreatment is carried out to hydrolyze the hemicellulose, or a portion thereof, that is present in the lignocellulosic feedstock to monomeric sugars (e.g., xylose, arabinose, mannose, galactose, or a combination thereof; paragraph 106).  Foody ‘934 teaches that the pretreatment is designed to carry out almost complete hydrolysis of the hemicellulose and a small amount of conversion of cellulose to glucose, where cellulose is hydrolyzed to glucose in a subsequent step that uses cellulase enzymes (paragraph 106).  During the pretreatment, typically a dilute acid is used for the treatment of the lignocellulosic feedstock (paragraph 106; claim 1).  Further the acid can be sulfuric acid, sulfurous acid, sulfur dioxide, or a combination thereof (paragraphs 42 and 111; claim 12).   
Foody ‘934 teaches the pretreatment is by reacting the acidified feedstock at a temperature between about 100 °C to about 280 °C, at a pH from about pH 0.4 to about pH 2.5 for about 5 seconds to about 60 minutes (paragraph 107).  The pretreated 
It is also noted that Foody ‘934 teaches that it was known in the art that the term “membrane filtration” refers to any process of filtering a solution with a membrane that is suitable for concentrating a solution (paragraph 94).  Foody ‘934 teaches that included in this definition are microfiltration, which employs membranes of a pore size of 0.05-1 microns for the removal of particulate matter; ultrafiltration, which employs membranes with a cut-off of 500-50,000 mw for removing large soluble molecules; and reverse osmosis using nanofiltration membranes to separate small molecules from water (paragraph 94).  Foody ‘934 also teaches that in addition to concentrating a solution, microfiltration may be used for clarification (paragraph 94).  
Foody ‘934 teaches that for enzymatic hydrolysis, neutralized, cooled pretreated slurry consisted of 4.5% undissolved solids, where the undissolved solids consisted of 55% cellulose (paragraph 137; i.e. the slurry consisted of 95.5% dissolved solids).  In view of the above, it would have been within the purview of one of ordinary skill in the art to maximize the pretreatment of the lignocellulosic materials to obtain dissolved solids (e.g. fermentable pentose sugars) of at least 50%, 55%, 65% or up to 100%, since the art recognizes that in order to obtain accessible cellulosic substrates for use in enzymatic hydrolysis, Foody ‘934 teaches that pretreatment is designed to carry out almost complete hydrolysis of the hemicellulose and a small amount of conversion of cellulose to glucose, where cellulose is hydrolyzed to glucose, which is interpreted as making in available up 
Penttila teaches similar fermentation methods of converting lignocellulosic materials to ethanol (paragraph 2).  Penttila teaches high hydrolysis rate and high concentrations are obtained by starting the hydrolysis (i.e., enzymatic hydrolysis) at high raw material consistency (paragraph 17).  The amount of enzymes needed is decreased due to reduced end product inhibition and lower need for beta-glucosidase (paragraph 18). 
Penttila teaches that during a filtration step, the fibrous material has an increased concentration of cellulose compared to the raw material since a considerable part of the hemicelluloses have been dissolved in the aqueous phase (paragraph 46). The concentration of the liquid fraction obtained from the filtration step is increased so that the concentration of the dissolved hemicellulose fraction to a dry weight concentration is 5-60% (paragraphs 46 and 58; i.e., Penttila is interpreted the dissolved solids are not removed and therefore retained).  
Penttila additionally teaches that it was known in the art to carry out such methods to produce ethanol can be carried out using unwashed steam pre-treated material containing the hemicellulose fraction (i.e., the material with no separation of hemicellulose fraction, and with no washing; paragraph 76).  
With regard to claims 5 and 19, Foody ‘934 teaches that prior to the step of pretreating the lignocellulosic feedstock is pressed, leached, or a combination thereof to produce a leachate and wherein the leachate is combined with one or more than one soluble inorganic salt stream obtained from the pretreated feedstock, the neutralized 
Additionally, Penttila teaches that filtration can be carried out using filter presses or other conventional separation methods (paragraph 46).  
Regarding claims 5 and 19, it would have been within the purview of one of ordinary skill in the art to utilize a screw press or filtration press to partially dewater the feedstock since Foody ‘934 and Penttila teach that prior to the step of pretreating, the lignocellulosic feedstock can be pressed, where such equipment (e.g., a screw press, filtration presses) were known in the art.
It is further noted that it would have been within the purview of one of ordinary skill in the art to utilize known methods in the art to concentrate solutions by known techniques such a micro and ultrafiltration that can be alternative methods of concentrating processed pretreated feedstock by the removal of water and the concentration of dissolved solid by such techniques (i.e., the pretreated processed feedstock is not diluted). 
With regard to claim 19, Foody ‘934 teaches that inorganic salts may be removed from the lignocellulosic feedstock prior to pretreatment by washing, leaching, or a combination thereof to produce a liquid stream or “leachate” (paragraph 120; i.e., such a removal process is interpreted as a soaking and dewatering step).  This process involves contacting the lignocellulosic feedstock with water for two minutes or longer, and then separating the solids from the aqueous phase, which decreases the acid requirement for pretreatment, and decreases costs, and degradation of xylose, in the pretreatment process (paragraph 120).  

In view of the teachings for the cited references, a person of ordinary skill in the art would have been motivated to pretreat the lignocellulosic material via acid hydrolysis in Foody ‘475 to completion (i.e., limiting washes or dilution of the feedstock) since Foody ‘475 teaches that such dilution or washing is limited, Foody ‘934 teaches obtaining greater than 50% dissolved solids including the use of concentration techniques, while Penttila teaches that washing is not needed and provides additional technique to increase dissolve solids content within the treated feedstock.  Additionally the cited references teach the use and processing of lignocellulosic materials to produce fermentation products (ethanol), teach acid pretreatments with the same acids, treatment temperatures, pH and treatment times, Foody ‘934 and Penttila teach known concentration techniques, that Foody ‘934 teaches that it is advantageous to carry out almost complete hydrolysis of the hemicellulose and a small amount of conversion of cellulose to glucose since such pretreatments produce hemicellulose monomeric fermentable sugars (e.g., xylose, arabinose, mannose, galactose), increases the 
A person of ordinary skill in the art would have had a reasonable expectation of success in pretreating the lignocellulosic material via acid hydrolysis in Foody ‘475 to completion (i.e., limiting washes or dilution of the feedstock) since Foody ‘475 teaches that such dilution or washing is not needed, Foody ‘934 teaches obtaining greater than 50% dissolved solids including the use of concentration techniques, while Penttila teaches that washing is not needed and provides additional technique to increase dissolve solids content within the treated feedstock.  Further, the combination of the references would provide an advantage to the Foody ‘475 process by processing the pretreated lignocellulosic material to its full advantage and maximizing the amount of dissolved solids (e.g., xylose, arabinose, mannose, galactose) by limiting washing and dilution in the process for further downstream processing (production of ethanol) via known process management techniques of the feedstock compositions in the enzymatic hydrolysis.
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments have been fully considered and found not persuasive.  The response to arguments from the Office Action dated 3/15/2021 is expressly incorporated herein.
It again noted that the cited art teaches known techniques, steps and equipment for processing pretreated feedstock compositions.  
With regard to Applicant’s arguments concerning the limited washing and dilution of the pretreated feedstock (Reply, page 9), they are not persuasive since a person of ordinary skill in the art concerned with maximizing yield would consider the advantages and disadvantages of the expenditure of resources of keeping the dissolved solids at approximately 50% via limiting the amount of washing or diluting of the treated feed stock prior to enzymatically hydrolyzing the feedstock.
As noted previously, a person of ordinary skill in the art is aware of techniques taken during pretreatment that will limit addition of water or limit further dilution.  For example, as described in Foody ‘475, after the pretreatment reaction, the pretreated material may then be removed from the reactor by any appropriate means known in the art (e.g., conveying or dropping; paragraph 64), which do not entail the addition of a water or dilution of the treated feedstock.  Further, Foody ‘475 teaches additional elements (i.e., slurry adjustment, temperature and pH adjustment) that in view of the term “may” are interpreted as optional elements.  Foody ‘475 then teaches that as familiar to those skilled in the art, enzymatic hydrolysis is then carried out using cellulase enzymes, with the pH 
Applicant argues that such interpretations are incorrect in view of the other water addition steps provided in Foody ‘475 (Reply, page 9), which is not found persuasive since although Foody ‘475 provides preferred embodiments, Foody ‘475 still provides that teachings and suggestions that allow for such an interpretation by a person of ordinary skill in the art.  
Additionally, with regard to Applicant’s arguments concerning limiting washing and dilution of the pretreated feedstock, they are also not persuasive since, the wherein statement is directed to an intended results.  It is noted that as indicated in MPEP § 2111.04, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. 
With regard to Applicant’s argument with regard to motivation in view of the supplied reference (Harmsen, Reply, page 10), Applicant’s argument is not persuasive since the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant’s arguments are also not persuasive in view of the rationale above (expressly incorporated herein).  
With regard to Applicant’s argument concerning Penttila (Reply, pages 11-13) they are not found persuasive since as previously noted, in view of Foody ‘475 and Foody ‘934, Penttila provides additional teachings of water and enzyme content management and techniques to increase sugar level content in the composition (prior to enzymatic hydrolysis) where high hydrolysis rate and high concentrations are obtained by starting the hydrolysis (i.e., enzymatic hydrolysis) at high raw material consistency via filtration and that the concentration of the liquid fraction obtained from the filtration step is increased so that the concentration of the dissolved hemicellulose fraction to a dry weight concentration is 5-60%.  Further, Penttila additionally teaches that it was known in the art to carry out such methods to produce ethanol can be carried out using unwashed steam pre-treated material containing the hemicellulose fraction (i.e., the material with no separation of hemicellulose fraction, and with no washing; paragraph 76).  

With regard to the prior art references not teaching the concentration of dissolved solids of the pretreated feedstock composition and the concentration of dissolved solids of the processed pretreated feedstock are measured from filtrates of respective samples (measured as grams of dry solids per gram of filtrate; Reply, pages 13-16), this is also found not persuasive since the wherein statement is just a description of what the dissolved solids means.  There is no additional positive step that was added, just a wherein statement describing what was done in steps (iii) and (iv).  There was no additional method steps as well as not imposing any further limitations on any existing Bioresource Technology, Vol. 102, pp.8930-8938; 2011), pretreated materials were hydrolyzed where after hydrolysis solids and liquids were filter separated.  The undiluted filtrates were subsequently analyzed for monomeric and oligomeric sugars via compositional analysis and then sugar yields calculated (page 8931 column2, paragraph 3, page 8932, column 2, paragraphs 2 and 3).  A non-exhaustive review of the art (as exemplified by Shi) provides that in-process analysis of substrates and products within the process were known and conducted to evaluate process conditions so that if necessary, conditions can be adjusted to optimize the process.
Further, with regard to surprising results (Reply, pages 17-19), this is not persuasive since in view of the cited references utilizing known alternative pretreatment methods in view of process management, such results of providing yield results comparable to washed methods would not be unexpected but rather results based upon routine experimentation that is within the purview of a person of ordinary skill in the art.
It is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Accordingly the rejection has been maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b). 
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is further noted that the following double-patenting rejections will not be held in abeyance.  See 37 CFR § 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.  Section 1.111(b) also requires Applicant to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”  For each rejection, for example, Applicant might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending applications matures to a 

Claims 1, 3, 4, 11, 13-16, 18, 20-24, 26 and 27 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7 and 20-22 of co-pending Application No. 15/550,582.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  It is noted that co-pending Application No. 15/550,582 has been recently allowed.  Once the issue fee is paid and the numbered patent issued, this rejection will be non-provisional.  
Co-pending Application No. 15/550,582 claim 1 is directed to a process for producing ethanol from lignocellulosic biomass that comprises (a) adding acid to lignocellulosic biomass to produce acidified lignocellulosic biomass, the acid comprising at least one of sulfur dioxide and sulfurous acid, (b) pretreating said acidified lignocellulosic biomass to produce a pretreated biomass composition comprising cellulose and xylose, the pretreating conducted in a pressurized pretreatment reactor at a temperature above 185°C and at a pH less than about 1.5, (c) reducing a pressure on the pretreated biomass composition to produce a flash stream and a cooled pretreated biomass composition (d) obtaining at least one of sulfur dioxide and sulfurous acid from at least one of the flash stream and a stream derived from the flash stream, (e) hydrolyzing cellulose from the cooled pretreated biomass composition in the presence of a cellulase to produce glucose, (f) fermenting at least a portion of the glucose to ethanol; and (g) recycling the at least one of sulfur dioxide and sulfurous acid derived from step (d) back into the process, wherein the acid is added in an amount equivalent to provide 
Dependent claim 4 reads on instant claims 1, 3, 4, 21, 23 and 24.
Dependent claim 5 reads on instant claim 1.
Dependent claim 6 reads on instant claim 26 and 27.
Dependent claim 7 reads on instant claim 11.
Dependent claim 17 reads on instant claim 1.
Dependent claim 20 and 32 reads on instant claim 18.
Dependent claims 21 and 33 reads on instant claims 1, 13, 14 and 22.
Dependent claim 22 reads on instant claims 15 and 16.
It is noted that claim 1 of co-pending Application 15/550,582 is a species claim to instant claim 1 since co-pending Application 15/550,582 claim 1 is directed to narrower limitations with regard to specific dissolved solids, the use of a pretreatment reactor with temperature and pH and a recycling of the sulfur components.  
Therefore, in light of the above, the limitations within claim 1 of co-pending Application No. 15/550,582 is narrower in comparison to the limitations of instant claim 1; thereby claim 1 of co-pending Application No. 15/550,582 is a species claims and anticipates instant claim 1. 
As indicated in MPEP § 2132.02, “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  

It is noted that instant claim 1 is a species claim of co-pending Application 15/550,582 since instant claim 1 is directed to narrower limitations with regard to soaking and dewatering the feedstock and that the feedstock is processed by limiting washing and dilution of the feedstock prior to enzymatic hydrolysis. 
Therefore, in light of the above, the limitations within instant claim 1 are narrower in comparison to the limitations of co-pending Application 15/550,582 claim 1; thereby instant claim 1 is a species claims and anticipates co-pending Application 15/550,582 claim 1 (see the above paragraphs regarding MPEP § 2132.02; expressly incorporated herein).
Thus, instant claim 1 fully encompasses the limitations of claim 1 of co-pending Application No. 15/550,582, therefore a one-way determination of obviousness double patenting has been established.
Accordingly, claims 1, 3, 4, 10-16, 18 and 20-24 of the instant Application encompass and/or are encompassed by claims 1-5, 7 and 20-22 of co-pending Application No. 15/550,582.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
With regard to Applicant’s argument concerning the provisional rejection to co-pending Application No. 15/550,582 and the amendments to claim 1 (Reply, page 19), 
Accordingly, the rejection has been maintained.

Conclusion

No claims are allowed.  No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631